Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 20, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                  NO. 14-22-00736-CV

       IN RE BLACKMON-MOORING OF HOUSTON LLC, Relator

                              ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                  155th District Court
                                  Austin County, Texas
                           Trial Court Cause No. 2020V-0122

                            MEMORANDUM OPINION

      On October 14, 2022, relator Blackmon-Mooring of Houston LLC filed a
petition for writ of mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relator asks this Court to compel the
Honorable Jeff R. Steinhauser, presiding judge of the 155th District Court of Austin
County, to vacate his order both denying relator’s motion for leave to designate a
responsible third party and sustaining the objection of the real parties in interest
against that motion, and also to grant relator’s motion for leave to designate a
responsible third party.
      Relator has not established that it is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.

                                      PER CURIAM

Panel consists of Justices Spain, Poissant, and Wilson.




                                         2